     Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 1 of 36




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



                                             : Case No. 1:20-cv-6053
STONINGTON CAPITAL ADVISORS,                 :
LLC and STONINGTON DRIVE                     :
SECURITIES LLC                               :    PETITION TO VACATE IN PART
                                             :        AND CONFIRM IN PART
                      Petitioners,           :             THE MAY 26, 2020
v.                                           :         ARBITRATION AWARD
                                             :
SOUTHFIELD CAPITAL, LLC,                     :
                                             :
                      Respondent.            :
                                             :
                                             :

              Petitioners Stonington Capital Advisors, LLC and Stonington Drive Securities

LLC (collectively, “Stonington”) hereby petition to vacate in part and confirm in part the May

26, 2020, arbitration award (“Award”), and state the following as against Respondent

Southfield Capital, LLC (“Southfield”):

                                NATURE OF THE ACTION

              1.      Stonington commences this proceeding pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., to vacate in part and confirm in part the Award

that was rendered by a single arbitrator, the Hon. Jonathan Lippman (ret.), in New York City,

New York, on May 26, 2020. A copy of the Award is annexed hereto as Exhibit A.

              2.      Stonington seeks vacatur of the Award’s expressly contradictory

determination that forfeited its vested right under Section 6 of the parties’ Placement Agent

Agreement dated June 20, 2014 (“Agreement”) to serve as the exclusive placement agent for

Southfield’s Successor Fund, which right Stonington had earned as compensation for its

successful performance of fundraising services for Southfield’s private equity fund, Southfield
    Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 2 of 36




Partners II (“Southfield II” or “Fund”).1 A copy of the Agreement is annexed hereto as Exhibit

B. This determination manifestly disregarded and ignored controlling New York law providing

that (a) a contingent contractual right becomes vested upon satisfaction of the condition

precedent to its vesting; and (b) a vested contractual right cannot be unilaterally terminated by

the other contracting party.2         Stonington seeks judicial enforcement of its vested, earned

Section 6 right to serve as exclusive placement agent for Southfield’s Successor Fund.

                 3.       Stonington seeks confirmation of the Award’s determination that

Stonington is entitled under Section 3(iv) of the parties’ Agreement to “re-up Fees” it had

earned for its successful performance of fundraising services for the Fund.

                                               THE PARTIES

                 4.       Stonington Capital, a Delaware limited liability company, is a placement

agent for middle market private equity firms with its principal office in Short Hills, New

Jersey. Its primary function is to introduce prospective investors and to facilitate investments

by prospective investors in private equity funds. Its members are Dana Pawlicki and Justin

Garrod, both of whom are residents of the State of New Jersey.

                 5.       Stonington Securities, a Delaware limited liability company, is a

registered broker-dealer with the U.S. Securities and Exchange Commission and a member-

firm of the Financial Industry Regulatory Authority. It is owned 100% by Stonington Capital.

                 6.       Southfield, a Delaware limited liability company, is a lower middle

market private equity firm with its principal office in Greenwich, Connecticut. Its members are




1
  Notwithstanding Southfield’s clerical error in the Agreement defining the “Fund” as “Southfield Partners III,”
the “Fund” is Southfield Partners II.
2
  Section 14 of the Agreement provides that it “shall be governed, construed and interpreted in accordance with the
laws of the State of New York.”



                                                       -2-
    Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 3 of 36




Andrew Levison and Jonathan Goldstein, both of whom are residents of the State of

Connecticut.

                                    JURISDICTION AND VENUE

                 7.       The Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332, as neither member of Southfield is a citizen of the same state as any of the

members of Stonington Capital and Stonington Securities, and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

                 8.       Venue is appropriate in the United States District Court for the Southern

District of New York pursuant to 28 U.S.C. § 1391 and 9 U.S.C. § 10(a), as the arbitration

occurred and the Award was made in New York City, New York.

                                     FACTUAL ALLEGATIONS

        A.       The Placement Agent Agreement

                 9.       In June 2014, Southfield, Stonington Capital, and Profor Securities, LLC

(“Profor”)3 executed the Agreement, which provides that Southfield would engage Stonington

Capital and Profor as exclusive “Placement Agents” for Southfield’s private equity fund,

Southfield II.

                 10.      Among the placement agent services set forth in Section 2 of the

Agreement, Stonington agreed to “[i]ntroduce prospective Investors to [Southfield] and

facilitate Investments by prospective Investors.”4

                 11.      Section 13 of the Agreement provides that the “Term” of Stonington’s

engagement would commence “on the date hereof and will continue until the date of the final

3
  Profor’s rights were assigned to Stonington Securities in August, 2017. Accordingly, Profor was not a party to
the underlying arbitration proceeding and is not a party to this civil action.
4
  The term “Investor” is defined in Section 1(f) of the Agreement as “any person admitted to the Fund other than
an Excluded Investor.” The term “Investment” is defined in Section 1(g) of the Agreement as “a subscription
made to the Fund or the Successor Fund by an Investor that has been accepted by [Southfield] in writing.”



                                                      -3-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 4 of 36




closing of the Fund.” Pursuant to Section 13 of the Agreement, the “Term” of Stonington’s

engagement commenced as of June 20, 2014, and “continued to the date of the final closing of

the Fund,” which occurred on July 30, 2017.

               12.       Section 3 of the Agreement provides that Southfield shall compensate

Stonington for its performance of placement agent services as follows:

                         a.     Section 3(ii) provides Southfield will pay Stonington “a Fee

equal to 2.0% of the Investment in the Fund made by each Investor.”

                         b.     Section 3(iv) provides Southfield shall pay Stonington a Fee

equal to 1% of the amount of each Investment in the Successor Fund made by an Investor that

had invested in the Fund. These Fees are “re-up” Fees.

               13.       As additional compensation for its performance of services as Placement

Agents for the Fund, Section 6 of the Agreement provides Stonington with a right to act as

placement agent for Southfield’s Successor Fund on the condition that the Fund have “received

aggregate Investments of at least $125 million.” Section 6 of the Agreement provides:

       6. The Client or its Affiliate shall provide the Placement Agents with written
       notice of its intent to launch the Successor Fund not fewer than 180 days prior to
       the first closing of the Successor Fund (the “Successor Fund Notice”). The
       Placement Agents shall have the right to act as placement agent for the
       Successor Fund upon providing the Client or its Affiliate, as applicable, with
       notice of their intent to do so delivered not more than 90 days after the date of
       their receipt of the Successor Fund Notice. The Placement Agents’ right in the
       preceding sentence is conditioned on the Fund having received aggregate
       Investments of at least $125 million. [Emphasis added.]

       B.      Stonington’s Section 6 Right To Act As Placement Agent For Southfield’s
               Successor Fund Becomes A Vested Right

               14.       By June 2017, the “aggregate Investments” received by the Fund

exceeded $125 million.




                                                -4-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 5 of 36




                  15.    The final Investments in the Fund closed on July 30, 2017, and with

them, the Fund closed after receiving approximately $200 million in capital commitments,

reaching its hard cap and exceeding its target of $175 million in capital commitments.

                  16.    As of the Fund’s close on July 30, 2017, the Fund had received

aggregate Investments substantially exceeding the $125 million of aggregate Investments

needed for Stonington’s Section 6 right to vest.

                  17.    The sole condition for the vesting of Stonington’s Section 6 right was

satisfied as of June, 2017.

                  18.    Stonington acquired a vested right in June, 2017 to act as the exclusive

placement agent for Southfield’s Successor Fund.

           C.     Southfield Sends A Notice To Terminate The Agreement

                  19.    Although the Term of Stonington’s engagement had concluded with the

close of the Fund in July 2017, Southfield sent a letter to Stonington on December 7, 2017,

stating:

           Thank you for your help with the successful formation of Southfield Capital II
           LP. We greatly appreciate your efforts.

           Now that the Fund had its’ [sic] final close on 7/31/2017, our attorney has
           recommended that, in accordance with Section 13 of the Placement Agent
           Agreement, we send this letter as formal notification that the Placement Agent
           Agreement is hereby terminated.

           That said, we thank you for your help with the successful formation of Southfield
           Capital II LP and want you to know that we greatly appreciate your efforts. We
           look forward to future opportunities together.

                  20.    Southfield explained the purpose of the notice. “We noticed that while

Stonington’s ‘engagement’ ends as of the final closing, the agreement itself doesn’t self-




                                                 -5-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 6 of 36




terminate. So we still think it makes sense to go ahead and terminate the agreement as

activities related to the offering have concluded.”

               21.     In response to the notice, Stonington reminded Southfield: “We also look

forward to working with you on future opportunities, including acting as placement agent for

Southfield’s Successor Fund, a right we earned when the Fund exceeded $125 million in capital

commitments.”

       D.      Southfield Denies Stonington’s Vested, Earned Right To Act As Placement
               Agent And Demands Arbitration

               22.     In the summer of 2019, Southfield decided to form the Successor Fund.

               23.     The Successor Fund, Southfield Capital III, LP, was formed in 2020.

               24.     On August 20, 2019, Southfield advised Stonington that Southfield had

“‘made the strategic decision not to use Stonington’ for Southfield’s next fundraise.”

               25.     Nevertheless, in an e-mail dated October 3, 2019, Southfield provided

Stonington with notice of Southfield’s intent to launch the Successor Fund, stating “[w]e are

targeting a $300 million fund-raise for the next fund . . . .”

               26.     In accordance with the procedure set forth in Section 6, Stonington

timely delivered written notice of its intent to exercise its right to act as placement agent for the

Successor Fund and again reiterated that it had earned the right to act as placement agent for

the Successor Fund, which right vested when the Fund “received aggregate Investments of at

least $125 million.”

               27.     Section 14 of the Agreement provides:          “Any disputes between the

parties relating to the terms of this Agreement, or the breach thereof, shall be submitted to

binding arbitration in New York, New York, in accordance with the rules of the American

Arbitration Association [AAA].”



                                                 -6-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 7 of 36




               28.     In November 2019, Southfield filed with the AAA a Demand for

Arbitration claiming that “because the Agreement had terminated,” Southfield did not intend to

engage Stonington as the placement agent for its Successor Fund. Southfield’s Demand for

Arbitration also sought an award releasing it from its obligation to pay Stonington its Section

3(iv) Fees.

               29.     Although Southfield admitted the sole condition for Stonington’s Section

6 right to vest was satisfied before it sent its notice of termination, Southfield sought a

declaratory judgment relieving it of its Sections 3(iv) and 6 obligations to Stonington.

               30.     Stonington Capital filed a counterclaim, and Stonington Securities

asserted a third-party claim, seeking (i) a declaration that, pursuant to Section 6, Southfield is

obligated to engage Stonington as the placement agent for the Successor Fund; and an award of

specific performance of Section 6 or, alternatively, money damages in an amount equal to 2%

of all Investments made to the Successor Fund by Investors that did not invest in the Fund; and

(ii) a declaration that Stonington is entitled to re-up Fees pursuant to Section 3(iv).

       E.      The Arbitration Award

               31.     After conferring with the arbitrator, the parties agreed with the arbitrator

to a summary proceeding based upon written submissions.

               32.     Following the written submissions and oral argument, the arbitrator

rendered the Award “find[ing] there to be two issues that are fundamental to the resolution of

this matter”: “First, whether Southfield’s December 7, 2017 email to Stonington constituted

termination of the Agreement under Section 13. Second, whether Stonington is entitled to any

fees for the Successor Fund under Sections 3 and 6.”




                                                -7-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 8 of 36




               33.     The Award properly held that notwithstanding Southfield’s termination

of the Agreement, Stonington is entitled to its Section 3(iv) Fees because “[s]uch re-up fees

would emanate from compensation Stonington had already earned for its prior work in the

original Fund” and barring Stonington from collecting such fees “would allow Southfield to

receive the benefit of Stonington’s services without having to compensate Stonington for the

same services.” The Award specifically held that “[t]he clear language of the Agreement

affords Stonington the right to receive compensation for such work.”

               34.     Disregarding and ignoring controlling legal authority, and expressly

contradicting its determination that Stonington had earned and was entitled to its Section 3(iv)

Fees, the Award concluded that Southfield’s termination of the Agreement caused a loss or

forfeiture of Stonington’s earned and vested Section 6 right to act as placement agent for the

Successor Fund.

               35.     Notwithstanding that the Award referred to the undisputed and admitted

fact that the condition precedent—that Southfield II received aggregate Investments of at least

$125 million—had been satisfied before Southfield’s termination of the Agreement, thereby

creating a vested right, the Award completely disregarded and ignored New York law that a

contingent contractual right vests upon the satisfaction of the condition precedent to its vesting.

               36.     Further disregarding and ignoring controlling legal authority and the

clear and unambiguous language of the Agreement, the Award concluded that Stonington’s

Section 6 right, which, identically to Stonington’s Section 3(iv) right, “emanated from

compensation Stonington had already earned for its prior work for the original Fund,” was lost

and forfeited by, and did not “survive,” Southfield’s unilateral, no-cause, post-completion-of-

Term termination of the Agreement.




                                                -8-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 9 of 36




                                       COUNT I
      (Vacatur of Section 6 Determination of the May 26, 2020, Arbitration Award)

               37.     Stonington repeats the allegations of paragraphs 1 through 36 set forth

above as though set forth at length herein.

               38.     The Award manifestly disregarded and ignored well-defined, explicit,

and clearly applicable controlling New York law, of which the arbitrator was made aware, and

the plain and unambiguous language of the Agreement, by erroneously concluding that

Stonington’s earned Section 6 right had not vested and was lost and forfeited by Southfield’s

unilateral, no-cause, post-completion-of-Term termination of the Agreement.

               39.     Granting Stonington a contingent right to act as placement agent for the

Successor Fund, Section 6 provides that Stonington “shall have the right to act as placement

agent for the Successor Fund” upon the satisfaction of a single condition precedent: that

Southfield II “received aggregate Investments of at least $125 million.”

               40.     As the Fund received aggregate Investments of at least $125 million by

June 2017, the sole condition precedent to the vesting of Stonington’s Section 6 right was

satisfied prior to Southfield’s December, 2017 termination of the Agreement.

               41.     The Award manifestly disregarded and ignored controlling New York

law, of which the arbitrator was aware, that when contractual rights are subject to conditions

precedent, such rights vest upon the satisfaction of their conditions precedent.

               42.     Without citing any language in the Agreement or any supporting legal

authority, the Award erroneously concluded that “Section 6 and its ‘shall’ language do not

survive Southfield’s termination of the Agreement.” The Award manifestly disregarded and

completely ignored the controlling New York law recited in Kolbe v. Tibbetts, 3 N.E.3d 1151,




                                               -9-
   Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 10 of 36




1157 (N.Y. 2013), that the word “shall” used in a contract “evinces the mandatory nature of the

obligation, insulating it from unilateral alteration.”

                43.     The Award also manifestly disregarded the United States Supreme

Court’s recent decision in Maine Community Health Options v. United States, 140 S. Ct. 1308,

1320 (2020), to which Stonington also cited in its arbitration submission, which confirmed the

“mandatory language: ‘shall’ . . . creates an obligation impervious to discretion” and that

“[u]nlike the word ‘may,’ which implies discretion, the word ‘shall’ usually connotes a

requirement.”

                44.     The Award further manifestly disregarded and completely ignored the

controlling New York law recited in Kolbe, 3 N.E.3d at 1156, of which the arbitrator was

aware, that “[r]ights which accrued or vested under the agreement will, as a general rule,

survive termination of the agreement.”

                45.     The Award’s determination that Section 6 was always contingent on

Southfield’s decision on whether or not to terminate the Agreement contradicts the clear and

unambiguous language of Section 6 providing that Stonington “shall have the right to act as

placement agent for the Successor Fund.”

                46.     The Award impermissibly created and inserted into the Agreement a new

condition to the vesting of Stonington’s earned Section 6 right that does not appear anywhere in

the text of the Agreement: that the right to be placement agent for the Successor Fund was

subject to Southfield’s unilateral decision not to terminate the Agreement, which could be

exercised at any time, even after the right had been earned by Stonington and had vested.

                47.     The Award manifestly disregarded and ignored controlling New York

law, of which the arbitrator was aware by citing it in the Award, that a court may not rewrite




                                                -10-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 11 of 36




into a contract conditions the parties did not insert by adding or excising terms under the guise

of construction.

               48.      The Award read the words “shall have the right” completely out of

Section 6, thereby manifestly disregarding and ignoring controlling New York law, of which

the arbitrator was aware when he quoted it in the Award, that “a court construing a contract

must adopt an interpretation which gives meaning to every provision of the contract, so that no

provision is left without force and effect.”

               49.     Based upon the foregoing errors of law, the Award’s determination that

Stonington’ earned Section 6 right did not “survive” Southfield’s December, 2017 termination

of the Agreement did not rest on a colorable interpretation of the law, constituted a fundamental

mistake of law, and caused an automatic forfeiture of Stonington’s vested Section 6 right in

manifest disregard of the law.

               50.     The Award manifestly disregarded and ignored controlling New York

law, of which the arbitrator was aware, that “a provision extinguishing rights or obligations will

not be implied absent clear and express language to that effect.”

               51.     Although the Award acknowledged that the Agreement “does not

specifically say [the Section 6 right] does not survive,” the Award manifestly disregarded and

ignored controlling New York law that because “the law abhors a forfeiture, it is the duty of the

court to interpret the agreement strictly in order to avoid such a result.”

               52.     The Award manifestly disregarded and ignored controlling New York

law, of which the arbitrator was aware, prohibiting the unilateral termination of a contract from

causing the forfeiture of a party’s right to receive compensation that “had been earned and was

vested.”




                                                -11-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 12 of 36




              53.     Kolbe, Maine Community, and other controlling authority, all of which

the arbitrator was aware, establish that Southfield’s December, 2017 termination of the

Agreement could have no legal effect on Stonington’s earned Section 6 right because it had

vested before Southfield unilaterally terminated the Agreement.

              54.     As the Award manifestly disregarded and ignored multiple well-defined,

explicit, and clearly applicable and controlling principles of New York law, including law from

the New York Court of Appeals, the Award’s determinations that Southfield is not obligated to

perform its Section 6 obligation to Stonington and that Stonington does not possess an

enforceable Section 6 right to be the placement agent for Southfield’s Successor Fund must be

vacated.

              WHEREFORE, Petitioners Stonington Capital Advisors, LLC and Stonington

Drive Securities LLC demand Judgment on Count I of this Petition against Respondent

Southfield Capital, LLC, as follows:

                      A.     Vacating the Award’s determination that Southfield is not

obligated to engage Stonington as placement agent for its Successor Fund, Southfield Capital

III, LP, and entering judgment on Stonington’s counterclaim specifically enforcing

Stonington’s contractual right to be engaged as the exclusive placement agent for Southfield’s

Successor Fund, Southfield Capital III, LP;

                      B.     Alternatively, awarding Stonington money damages equal to two

percent (2%) of the value of all capital Investments in the Successor Fund, Southfield Capital

III, LP;

                      C.     Awarding Stonington attorneys’ fees, costs, and expenses in

connection with this Petition pursuant to Section 12(a) of the Agreement; and




                                              -12-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 13 of 36




                       D.     Awarding such other relief as the Court deems just and equitable.

                                      COUNT II
      (Vacatur of Section 6 Determination of the May 26, 2020, Arbitration Award)

               55.     Stonington repeats the allegations of paragraphs 1 through 54 set forth

above as though set forth at length herein.

               56.     The Award manifestly disregarded well-defined, explicit, and clearly

applicable controlling New York law, of which the arbitrator was made aware, and the plain

and unambiguous language of the Agreement, by making expressly contradictory

determinations as to Southfield’s obligations under Sections 3(iv) and 6 of the Agreement.

               57.     The Award determined that “Stonington is entitled to ‘re-up fees’ as

described in Section 3(iv) with respect to any investments to the Successor Fund from investors

who previously invested in the Fund.”

               58.     Adhering to the plain language of the Agreement, the Award determined

that re-up Fees resulting from investments in Southfield’s Successor Fund are derived from

investments in the Fund: “Such re-up fees would emanate from compensation Stonington had

already earned for its prior work in the original Fund.”

               59.     The Award expressly rejected Southfield’s claim that its termination of

the Agreement had released Southfield from its obligation to pay Section 3(iv) re-up Fees to

Stonington, concluding that Southfield’s claim contradicted New York law “meant to protect

placement agents to[] ensure that a principal does not receive the benefit of an agent’s services

and then refuse to pay for those services.”

                60.    The Award specifically recognized that Southfield’s position “would

allow Southfield to receive the benefit of Stonington’s services without having to compensate




                                              -13-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 14 of 36




Stonington for the same services. The clear language of the Agreement affords Stonington the

right to receive compensation for such work.”

                 61.   Expressly contradicting its determination awarding Section 3(iv) Fees for

services rendered to the Fund, the Award reached the opposite conclusion in determining that

Southfield’s termination of the Agreement caused a loss or forfeiture of Stonington’s earned

and vested Section 6 right to act as placement agent for the Successor Fund. Stonington’s

earned Section 6 right “emanated from compensation Stonington had already earned for its

prior work for the original Fund.” The Award’s determination as to Stonington’s Section 6

right also contradicted controlling New York law that was “meant to protect placement agents

to [] ensure that a principal does not receive the benefit of an agent’s services and then refuse to

pay for those services.”

                 62.   In denying Stonington’s vested, earned Section 6 right to compensation

while granting Stonington’s vested, earned Section 3(iv) right to compensation, when both

rights “emanated from compensation Stonington had already earned for its prior work for the

original Fund.,” the Award made expressly contradictory determinations respecting

Stonington’s rights and Southfield’s obligations under the Agreement without any colorable

justification.

                 63.   The Award’s inherently contradictory determinations               respecting

Stonington’s rights and Southfield’s obligations under Sections 3(iv) and 6 of the Agreement

are impossible to square and constitute a manifest disregard of the law, such that the Award’s

determination as to Section 6 must be vacated.




                                               -14-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 15 of 36




               WHEREFORE, Petitioners Stonington Capital Advisors, LLC and Stonington

Drive Securities LLC demand Judgment on Count II of this Petition against Respondent

Southfield Capital, LLC, as follows:

                       A.     Vacating the Award’s determination that Southfield is not

obligated to engage Stonington as placement agent for its Successor Fund, Southfield Capital

III, LP, and entering judgment on Stonington’s counterclaim specifically enforcing

Stonington’s contractual right to be engaged as the exclusive placement agent for Southfield’s

Successor Fund, Southfield Capital III, LP;

                       B.     Alternatively, awarding money damages equal to two percent

(2%) of the value of all capital Investments in the Successor Fund, Southfield Capital III, LP;

                       C.     Awarding Stonington attorneys’ fees, costs, and expenses in

connection with this Petition pursuant to Section 12(a) of the Agreement; and

                       D.     Awarding such other relief as the Court deems just and equitable.

                                      COUNT III
 (Confirmation of Section 3(iv) Determination of the May 26, 2020, Arbitration Award)

               64.     Stonington repeats the allegations of paragraphs 1 through 63 set forth

above as though set forth at length herein.

               65.     The Award determined that “Stonington is entitled to ‘re-up fees’ as

described in Section 3(iv) with respect to any investments to the Successor Fund from investors

who previously invested in the Fund.”

               66.     Adhering to the plain language of the Agreement, the Award determined

that Section 3(iv) re-up Fees resulting from investments in Southfield’s Successor Fund are

derived from investments in the Fund: “Such re-up fees would emanate from compensation

Stonington had already earned for its prior work in the original Fund.”



                                              -15-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 16 of 36




                 67.   The Award expressly rejected Southfield’s claim that its termination of

the Agreement had released its obligation to pay Section 3(iv) re-up Fees to Stonington,

concluding that Southfield’s claim contradicted New York law “meant to protect placement

agents to[] ensure that a principal does not receive the benefit of an agent’s services and then

refuse to pay for those services.”

                 68.   The Award specifically recognized that Southfield’s position “would

allow Southfield to receive the benefit of Stonington’s services without having to compensate

Stonington for the same services. The clear language of the Agreement affords Stonington the

right to receive compensation for such work.”

                 69.   The Award provided legal authority and colorable justification for

concluding that Southfield is obligated to perform its Section 3(iv) obligation to pay re-up Fees

to Stonington.

                 WHEREFORE, Petitioners Stonington Capital Advisors, LLC and Stonington

Drive Securities LLC demand Judgment on Count III of this Petition against Respondent

Southfield Capital, LLC, as follows:

                       A.      Confirming the Award’s determination that Southfield is

obligated to pay to Stonington Fees as provided in Section 3(iv) of the Agreement;

                       B.      Awarding Stonington attorneys’ fees, costs, and expenses

pursuant to Section 12(a) of the Agreement; and




                                              -16-
  Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 17 of 36




                    C.   Awarding such other relief as the Court deems just and equitable.

                                               ORLOFF, LOWENBACH, STIFELMAN
                                                 & SIEGEL, P.A.

Dated: August 3, 2020                          /s/ Jeffrey M. Garrod
                                               Jeffrey M. Garrod, Esq.
                                               44 Whippany Road, Suite 100
                                               Morristown, New Jersey 07960
                                               Telephone: (973) 622-6200
                                               Fax: (973) 622-3073
                                               Email: jmg@olss.com

                                               Attorneys for Petitioners
                                               Stonington Capital Advisors, LLC and
                                               Stonington Drive Securities LLC




                                        -17-
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 18 of 36




               EXHIBIT A
              Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 19 of 36




                            AMERICAN ARBITRATION ASSOCIATION
                                Commercial Arbitration Tribunal


 In the Matter of the Arbitration between

 Case Number: 01-19-0004-0393

 Southfield Capital, LLC                                                   (“Claimant”)

 -vs-

 Stonington Capital Advisors, LLC and Stonington Drive Securities LLC        (“Respondents”)

                                      AWARD OF ARBITRATOR

 I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the arbitration
 agreement entered into by the above-named parties and dated June 20, 2014, and having been duly
 sworn, and oral hearings having been waived in accordance with the Rules, and having fully reviewed
 and considered the written documents submitted to me by the Claimant, Southfield Capital, LLC ,
 represented by Jill O’Toole, Esq. and Allison Baker, Esq., and Respondent, Stonington Capital
 Advisors, LLC, and Stonington Drive Securities LLC, a third party added, represented by Jeffrey
 Garrod, Esq., Alex Firsichbaum, Esq., and Craig Ollenschleger, Esq., do hereby, AWARD, as follows:

I.      INTRODUCTION

        The primary issue before this Arbitrator is whether the plain language of the Placement Agent
Agreement supports Southfield’s December 7, 2017 termination of the Placement Agent Agreement and
entitles Stonington to certain rights with respect to a Successor Fund. The Arbitrator reaffirms
fundamental principles of contract interpretation and holds that the plain language of the contract supports
Southfield’s termination of the Agreement and provides Stonington with certain fees in connection with a
Successor Fund.

II.     FACTS

        Claimant and Third-Party Respondent Southfield Capital, LLC (“Southfield”) is a Connecticut
limited liability company based in Greenwich, Connecticut. Southfield is a private equity firm that invests
in lower-middle market companies with growth potential.

        Respondent Stonington Capital Advisors, LLC (“Stonington”) is a Delaware limited liability
company with its primary office in Short Hills, New Jersey. Stonington is a placement and advisory firm
that provides fund placement and advisory services for private equity vehicles. Non-party Profor
Securities, LLC (“Profor”) is a New York limited liability company and a registered broker-dealer. Third-
Party Claimant Stonington Drive Securities LLC (“Stonington Securities”) is a registered broker-dealer.
Stonington is affiliated with Stonington Securities and is its sole shareholder.
              Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 20 of 36


       Southfield, Stonington, and Profor entered into a Placement Agent Agreement (“Agreement”) on
June 20, 2014. Under the terms of the Agreement, Southfield retained Stonington as Southfield’s
placement agent for purposes of raising capital for its Fund, Southfield Capital II, L.P. (the “Fund”).
Stonington’s primary duties as Southfield’s placement agent included introducing potential investors to the
Fund and assisting in facilitating these investments. The Agreement designates both Stonington and Profor
as Southfield’s “Placement Agents.” See Agreement p. 1. As discussed below, the Agreement
contemplated that, after the Fund’s close, Southfield might raise a Successor Fund. See Agreement § 1(g).
The Agreement, therefore, included certain provisions regarding such Successor Fund. See, e.g.,
Agreement §§ 3(iv); 6.

        In July 2017, the Fund closed. Section 8 of the Agreement provides Stonington the right to assign
Profor’s rights to another broker-dealer on the premise that “Stonington may in the future become a
licensed broker-dealer or may become associated with a broker-dealer other than Profor.” Agreement § 8.
On August 28, 2017, Stonington, Stonington Securities, and Profor executed an Assignment Agreement.
Pursuant to the Assignment Agreement, Profor assigned its rights to Stonington Securities, another broker-
dealer that Stonington Capital Advisors had recently established. On December 7, 2017, Southfield sent
Stonington a notice of termination that it argues formally terminated the Agreement. See Southfield
Demand for Arbitration at 6. In August 2019, Southfield considered raising a Successor Fund. In mid-
August 2019, Southfield notified Stonington that it did not intend to retain Stonington as a placement agent
for the Successor Fund. See Southfield Demand for Arbitration at 6. In response, Stonington disputed the
Agreement’s termination, which ultimately resulted in the arbitration herein.

III.           PROCEDURE

        On October 3, 2019, Southfield notified Stonington that it disagreed with Stonington’s
interpretation of the Agreement and that if the parties were not able to resolve the dispute, Southfield
intended to invoke Section 14 of the Agreement. See Southfield Demand for Arbitration at 7. Pursuant to
Section 14 of the Agreement, Southfield, Stonington, and Profor agreed that any disputes between the
parties relating to the Agreement were to be governed, construed, and interpreted in accordance with the
laws of the State of New York and submitted to binding arbitration in accordance with the rules of the
American Arbitration Association. See Agreement § 14.

        As required under Section 14 of the Agreement, the parties then attempted to resolve the dispute
among themselves during the 30 days following Southfield’s October 3, 2019 communication. See
Agreement § 14; see also Stonington Demand for Arbitration at 7. After the parties were unable to come to
a resolution, Southfield filed its Demand for Arbitration on November 14, 2019. Stonington subsequently
filed a counterclaim and added Stonington Drive Securities, LLC, as a third-party claimant on December
16, 2020. On March 6, 2020, the parties submitted motions in support of a summary disposition. The
parties subsequently filed opposition and reply briefs. The Arbitrator heard oral arguments in support of
the parties’ motions on April 17, 2020.

IV.            THE AGREEMENT

       A.      Relevant Provisions

       There are several key provisions of the Agreement that are relevant to the instant dispute.
Primarily, the parties dispute the application of Section 6 and Section 13 of the Agreement. Section 13 is
the provision that governs when a party is permitted to terminate the Agreement and states:

                                                     2
              Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 21 of 36




       The placement Agents’ engagement will commence on the date hereof and will continue
       until the date of the final closing of the Fund (the “Term”); provided, that either the Client,
       Profor or Stonington may terminate this Agreement at any time on thirty (30) days’ advance
       written notice, or immediately on written notice to the other party if the other party is in
       material breach of any representation, warranty, covenant or other obligation under this
       Agreement that has not been cured within a reasonable amount of time after delivery of
       notice of such breach (if remedy is possible). No expiration or termination of the
       Agreement will affect the matters set out in this Section or in Section 3 with respect to an
       Investor who is approached by a member of the Placement Agents regarding in connection
       with [sic] its duties under this Agreement or for accrued and unpaid expenses incurred prior
       to the expiration or termination of this Agreement), and Sections 4, 9, 10, 11, 12, 13, 14 and
       15 of the Agreement.

       Agreement § 13.

        Section 6 relates to the conditions under which the Placement Agents would have the right to serve
as placement agents for the Successor Fund. Pursuant to Section 6:

       The Client or its Affiliate shall provide the Placement Agents with written notice of its
       intent to launch the Successor Fund not fewer than 180 days prior to the first closing of the
       Successor Fund . . . The Placement Agents shall have the right to act as placement agent for
       the Successor Fund upon providing the Client or its Affiliate, as applicable, with notice of
       their intent to do so delivered not more than 90 days after the date of their receipt of the
       Successor Fund Notice. The Placement Agents’ right in the preceding sentence is
       conditioned on the Fund having received aggregate Investments of at least $125 million.

       Agreement § 6.

       Although not necessarily a key item of dispute among the parties, Section 3 of the Agreement is
relevant insofar as it sets the terms for any fees that might be rendered for placement agent services.
Specifically, Section 3(iv) discusses fees for the Successor Fund and states:

       If Client accepts an Investment in the Successor Fund from a Investor that has invested in
       the Fund, Client shall pay to Profor a Fee equal to 50% of the amount that would otherwise
       be payable to Profor pursuant to this Agreement if such Investment were made to the Fund.

       Agreement § 3(iv).

       B.     Southfield and Stonington’s Dispute

       The Arbitrator finds there to be two issues that are fundamental to the resolution of this matter.
First, whether Southfield’s December 7, 2017 email to Stonington constituted termination of the
Agreement under Section 13. Second, whether Stonington is entitled to any fees for the Successor Fund
under Sections 3 and 6.

        With respect to whether the Agreement was terminated pursuant to Section 13, Southfield argues
that its December 7, 2017 email terminated the Agreement. Stonington argues that the Agreement

                                                     3
               Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 22 of 36


terminated on its own terms on the close of the Fund, and that a reasonable party would not have signed an
agreement that could be terminated without cause at any time. Regardless of whether the Agreement
expired on its own terms or whether Southfield terminated the Agreement on December 7, 2017,
Stonington in effect argues that the date of termination is irrelevant so long as certain conditions described
herein were met.

        Regarding Stonington’s right to serve as placement agent for the Successor Fund and Sections 3
and 6, Southfield argues that Section 6, which establishes the conditions for Placement Agents for the Fund
to serve as placement agents for the Successor Fund, does not survive termination, as it is not specifically
listed as one of the surviving provisions. Southfield further argues that regardless of whether Stonington
has the right to serve as placement agent for the Successor Fund, Section 3(iv), which involves “re-up”
fees for any investors from the Fund that also invest in the Successor Fund, does not survive because it is
limited by the defined terms of the Agreement as well as the language of Section 13. Specifically,
Southfield asserts that the re-up fees do not survive because Section 13 states that termination does not
affect fees with respect to Investors, which is further defined in the Agreement as persons admitted to the
Fund.

        In contrast, Stonington states Section 6 survives termination, as the language of Section 13 does not
state that Section 6 will not survive. Stonington further asserts that its right to serve as placement agent for
the Successor Fund was a vested right conditioned upon the Fund having received aggregate investments
of at least $125 million pursuant to Section 6. Thus, Stonington argues that once the Fund received $125
million in investments, Stonington’s right to serve as placement agent for the Successor Fund became
vested. Stonington asserts that because Southfield terminated the Agreement after the $125 million
condition was met, Stonington’s right to serve as placement agent for the Successor Fund had already
vested and, therefore, remains unaffected by the purported termination.

V.     CONTROLLING LEGAL STANDARDS

        Under New York law, if the terms of a contract are clear and unambiguous, the intent of the parties
must be found within the four corners of the contract. See Greenfield v. Philles Records, 98 NY2d 562,
569 (2002). If the contract is clear and unambiguous, the words and phrases used by the parties must be
given their plain meaning. Brooke Grp. v. JCH Syndicate 488, 87 NY2d 530, 534 (1996). Extrinsic and
parole evidence is not admissible for clear and unambiguous agreements to create an ambiguity. W.W.W.
Assocs. v. Giancontieri, 77 NY2d 157, 566 (1990). In addition, a court construing a contract must adopt an
interpretation which gives meaning to every provision of the contract, so that no provision is left without
force and effect. Rhoda v. Rhoda, 175 AD3d 1572, 1573 (2d Dept 2019). “A contract should be read as a
whole, with every part interpreted with reference to the whole; if possible, the contract will be interpreted
so as to give effect to its general purpose.” Kaplan v. Kaplan, 174 AD3d 691, 693 (2d Dept 2019).

        When interpreting a contract under New York law, “the intention of the parties should control, and
the best evidence of intent is the contract itself.” Gary Friedrich Enterprises, LLC v. Marvel Characters,
Inc., 716 F.3d 302, 313 (2d Cir. 2013). There is a presumption that agreements that are deliberately
prepared and negotiated between sophisticated parties demonstrate the intent of the parties. Zacharius v.
Kensington Publ’g Corp., 167 AD3d 452 (1st Dept 2018); Grandfeld II, LLC v. Kohl’s Dep’t Stores, Inc.,
163 AD3d 782, 783 (2d Dept 2018). Where the instrument was between sophisticated, counseled business
people negotiating at arm’s length, “courts should be extremely reluctant to interpret an agreement as
impliedly stating something which the parties have neglected to specifically include.” Vermont Teddy
Bear Co., Inc. v. Madison Realty Co., 1 NY3d 470, 475 (2004) (internal quotation marks omitted).

                                                       4
               Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 23 of 36


VI.    ANALYSIS

       Southfield argues that the Agreement terminated when Southfield sent Stonington the December 7,
2017 email, while Stonington argues the Agreement automatically terminated upon the Fund’s close.
Under New York law, if the terms of a contract are clear and unambiguous, then words and phrases used
by the parties must be given their plain meaning. Brooke Grp. at 534. Here, the plain language of Section
13 of the Agreement – specifically, that “the Client . . . may terminate this Agreement at any time” –
supports Southfield’s conclusion that it was free to terminate the Agreement at any time, including after
the Fund’s close. Further, the right to terminate at any time is consistent with the overall purpose of the
Agreement when read as a whole. Absent any language in Section 13 to support a finding to the contrary,
the Arbitrator finds Southfield had a right to terminate the Agreement on December 7, 2017.

       Finding the Agreement to be properly terminated, the Arbitrator turns to the question of whether
Section 6 and Section 3(iv) survive termination under Section 13.

        The Arbitrator does not agree with Stonington’s interpretation that Section 6 survives termination
or expiration. As the governing law prescribes, “[a] court may not rewrite into a contract conditions the
parties did not insert by adding or excising terms under the guise of construction, nor may it construe the
language in such a way as would distort the contract’s apparent meeting.” Slamow v. Delcol, 174 AD2d
725, 726 (2d Dept 1991). Although the language does not specifically say it does not survive, a plain and
reasonable interpretation of the language of the contract supports a logical conclusion that it would not.
Nor does the Arbitrator agree with Stonington’s argument that the termination provision does not have a
survival clause. Section 13 lists nine specific provisions that will not be “affect[ed]” by termination or
expiration. See Agreement § 13. Although Section 13 does not explicitly refer to “survival,” it is logical
that provisions that are not “affect[ed]” by termination or expiration would also survive termination or
expiration.

        Further, the Arbitrator finds persuasive Southfield’s argument that Stonington’s right to serve as
placement agent for the Successor Fund was contingent rather than vested. The Agreement was contingent
on many things – Southfield might have decided to terminate or not to terminate the Agreement, or
Southfield might have decided not to form the Successor Fund at all. Stonington proffers the United States
Supreme Court’s recent opinion in Maine Community Health Options v. U.S.1 in support of its vested
rights argument – i.e., that because Section 6 says, “[t]he Placement Agents shall have the right to act as
placement agent for the Successor Fund . . . ,” Stonington’s right to serve as placement agent for the
Successor Fund was a mandatory, vested right. However, Stonington’s reliance on Maine Community is
misplaced in the present matter, as Section 6 and its “shall” language do not survive Southfield’s
termination of the Agreement.

        With respect to Stonington’s interpretation that Section 13’s lack of reference to Section 6 means it
is unaffected by termination, the Arbitrator finds this argument unconvincing. Both Southfield and
Stonington are sophisticated parties who negotiated a contract. It is well-settled that when dealing with
sophisticated parties, New York law gives deference to the language used in the contract. See, e.g.,
Vermont Teddy Bear Co. at 475. Here, as a result of the negotiation period and the drafting process, the
parties agreed to enumerate nine different provisions in the termination clause that would be unaffected by
1
 In Maine Community Health Options v. U.S., the Supreme Court held that the use of the term “shall”
constituted a mandatory obligation for the government to pay certain insurers under the Affordable Care
Act. There, the relevant clause said the government “shall pay” the insurers a certain sum. See No. 18-
1023, 590 U.S. ___ (2020) (slip op.).

                                                     5
                 Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 24 of 36


termination or expiration. A reasonable interpretation supports the conclusion that any sections not
expressly listed in the termination provision as unaffected by termination or expiration would not survive
the same. Had the parties wished to include Section 6 as one of the provisions not affected by expiration
or termination, they were free to do so. Accordingly, the Arbitrator does not believe that Stonington has
the right to serve as placement agent for the Successor Fund under Section 6 of the Agreement.

        The sole remaining issue is whether Stonington is entitled to any “re-up” fees under Section 3(iv)
of the Agreement. The Arbitrator believes they are. Under Section 3(iv), if Southfield accepts an
investment from an investor in the Fund, then Southfield shall pay the broker-dealer 50% of the amount
that would be otherwise payable if the payment were made to the Fund (i.e., Southfield would pay 1% of
any re-up investments). See Agreement § 3(iv). Indeed, the plain language of the contract supports the
interpretation that Stonington is entitled to re-up fees, as Section 13 of the Agreement provides that Section
3 survives termination. Southfield argues that Stonington is not entitled to any re-up fees because Section
13 states that termination does not affect fees with respect to Investors, which is further defined in the
Agreement as persons admitted to the Fund. However, when the contract is read as a whole, Southfield’s
interpretation does not alter the fact that any re-up fees owing from investments in the Successor Fund
would of necessity relate back to earlier investments in the original Fund. Such re-up fees would emanate
from compensation Stonington had already earned for its prior work in the original Fund.

       Southfield cites In re Oneida, Ltd., 400 B.R. 384, 392 (Bankr. S.D.N.Y. 2009) in support of its
proposition that any post-termination fees are strictly limited to investment in the Fund. However, as
Southfield notes, In re Oneida is meant to protect placement agents to, “ensure that a principal does not
receive the benefit of an agent’s services and then refuse to pay for those services.” See In re Oneida, Ltd.
at 392. To prohibit Stonington from collecting fees for investments by investors it introduced to the Fund
contradicts In re Oneida, insofar as it would allow Southfield to receive the benefit of Stonington’s
services without having to compensate Stonington for the same services. The clear language of the
Agreement affords Stonington the right to receive compensation for such work. The Arbitrator finds that
Stonington is entitled to “re-up fees” as described in Section 3(iv) with respect to any investments to the
Successor Fund from investors who previously invested in the Fund.

         Southfield also argues that it is not obligated to pay re-up fees because Southfield did not agree to
Profor’s rights being assigned to Stonington Securities. However, the Assignment does not alter the
Arbitrator’s finding that Stonington is entitled to re-up fees. Stonington’s work with respect to recruiting
investors to the original Fund has concluded. The fact that Stonington chose to re-organize and create its
own broker-dealer entity does not affect the work it had already performed. The Arbitrator, therefore,
finds that Stonington’s repositioning itself by creating its own broker-dealer entity does not change the fact
that it is entitled to the re-up fees.

VII.      CONCLUSION

        Accordingly, Southfield’s Motion for Dispositive Relief is partially granted and otherwise denied
in that the Arbitrator finds that the Agreement was properly terminated by Southfield and that Stonington
does not have an automatic right to serve as placement agent for the Successor Fund under the terms of the
Agreement. Stonington’s Motion for Dispositive Relief is partially granted insofar as to allow Stonington
re-up fees pursuant to Section 3(iv) of the Agreement and otherwise denied.

          In light of this decision and disposition, other issues raised by the parties need not be addressed
herein.


                                                       6
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 25 of 36
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 26 of 36




               EXHIBIT B
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 27 of 36




                                                                ST-1.1
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 28 of 36




                                                                ST-1.2
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 29 of 36




                                                                ST-1.3
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 30 of 36




                                                                ST-1.4
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 31 of 36




                                                                ST-1.5
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 32 of 36




                                                                ST-1.6
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 33 of 36




                                                                ST-1.7
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 34 of 36




                                                                ST-1.8
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 35 of 36




                                                                ST-1.9
Case 1:20-cv-06053-ER Document 1 Filed 08/03/20 Page 36 of 36




                                                                ST-1.10
